            Case 1:20-mc-91665-FDS Document 1 Filed 12/07/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

       v.
                                                                 20-91665-FDS
                                                    M.B.D. Case ___________
CHIWEZE IHUNWO,

               Defendant.

               ASSENTED-TO MOTION TO EXTEND TIME WITHIN WHICH
                   INDICTMENT OR INFORMATION MUST BE FILED

       The United States of America hereby respectfully moves the Court for an Order, pursuant

to 18 U.S.C. § 3161(b), that extends the time within which an indictment or information must be

filed in the above-captioned case until January 26, 2021.

       In support of the motion, the government states as follows:

       1.      Chiweze Ihunwo (the “Defendant”) has been charged via criminal complaint with

one count engaging in the business of dealing firearms without a license in violation of 18 U.S.C.

§ 922(a)(a). See 1:20-mj-05398-JGD.

       2.      The Defendant was arrested on November 12, 2020. On November 17, 2020,

with the agreement of the parties, Hon. Judith G. Dein, U.S. Magistrate Judge, released the

Defendant on various conditions, including a curfew.

       3.      On November 20, 2020, the government provided various records to the defense

as voluntary early discovery in this case.

       4.      Undersigned counsel had planned to present this case to the grand jury on

December 8, 2020. However, someone with whom counsel has recently been in close contact is

presently awaiting COVID test results, and undersigned counsel seeks to avoid being in the
            Case 1:20-mc-91665-FDS Document 1 Filed 12/07/20 Page 2 of 3




courthouse until those results are known. As such, undersigned counsel has cancelled the time

that he reserved in the grand jury for December 8, 2020.

       5.      The government has consulted with defense counsel in this case, who has

assented to this motion.

       6.      The government submits that the delay resulting from the extension of time for

filing an indictment or information serves the ends of justice and outweighs the best interest of

the public and the defendant in a speedy trial.

       7.      Accordingly, the government asks the Court to enter an Order, pursuant to 18

U.S.C. § 3161(b), that extends the time within which an indictment or information must be filed

in the above-captioned case for approximately 45 days, until January 26, 2021.

       8.      The government also asks the Court to exclude the time period from December 13,

2020 through and including January 26, 2021, from the speedy trial clock, pursuant to the Speedy

Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A) of the Plan for

Prompt Disposition of Criminal Cases for the U.S. District Court for the District of Massachusetts,

on the ground that the ends of justice served by granting the requested continuance and excluding

these periods outweigh the best interests of the public and the defendant in a speedy trial.

                                                       Respectfully submitted,

                                                       ANDREW E. LELLING
                                                       United States Attorney

                                                  By: /s/ William F. Abely
                                                      WILLIAM F. ABELY
                                                      Assistant U.S. Attorney

Date: December 7, 2020




                                                  2
          Case 1:20-mc-91665-FDS Document 1 Filed 12/07/20 Page 3 of 3




                                      Rule 7.1 Certification

       I certify that I have conferred with opposing counsel and have attempted in good faith to
resolve or narrow the issue.


                                             /s/ William F. Abely
                                             William F. Abely
                                             Assistant United States Attorney
Date: December 7, 2020




                                      Certificate of Service

       I hereby certify that I shall provide a copy of this document to the registered counsel for
the Defendant.

                                             /s/ William F. Abely
                                             William F. Abely
                                             Assistant United States Attorney
Date: December 7, 2020




                                                3
